Citation Nr: 0922445	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a skin disorder, to 
include on the basis of exposure to herbicides


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In connection with his appeal, the Veteran and his wife 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge in February 2009, and he accepted 
such hearing in lieu of an in-person hearing before the 
Board.  See 38 C.F.R. § 20.700(e) (2008).  A transcript of 
the hearing is associated with the claims file.  

During the hearing, the Veteran indicated that he wished to 
withdraw from appeal the issue of entitlement to service 
connection for a right ear hearing loss disability.  He also 
indicated that he wished to pursue a claim of entitlement to 
service connection for tinnitus of the right ear.  As this 
latter matter has not been adjudicated, it is referred to the 
RO for appropriate action.

The issue of entitlement to service connection for a skin 
disorder, to include on the basis of exposure to herbicides, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.




FINDING OF FACT

In February 2009, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal 
with regard to the claim for service connection for hearing 
loss of the right ear.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with 
regard to his claim for service connection for hearing loss 
of the right ear, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn his appeal 
with regard to his claim for service connection for hearing 
loss of the right ear and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for hearing loss of the right ear is dismissed.


REMAND

The Board's review of the claims file reveals that additional 
development on the service connection claim remaining on 
appeal is warranted.

The Veteran contends that he is entitled to service 
connection for a skin disorder, described as recurring skin 
rashes that affect various parts of his body, as he believes 
that this condition arose as a result of his active service.  
In particular, the Veteran believes that his skin condition 
developed as a result of exposure to Agent Orange while 
serving in Vietnam.

The Veteran's service treatment records contain a few 
references to problems regarding his skin.  In August 1969, 
it was noted that the Veteran had a small lesion on his 
penis, and in October 1970 a sebaceous cyst on the penile 
skin was indicated.  In June 1968, it was recorded that the 
Veteran had an infected elbow.  However, there were no 
abnormalities listed with regard to the skin on the Veteran's 
February 1971 separation examination report.

With respect to post-service medical evidence, VA outpatient 
treatment records reveal that the Veteran was treated for 
tinea pedis in 2008.

During his February 2009 Board hearing, the Veteran indicated 
that he was treated for a skin disorder while in service and 
was given surgical soap to treat the condition.  He further 
claimed that, after service in 1972, a private physician also 
prescribed surgical soap.  The Veteran noted that his skin 
condition recurs if he does not use the correct soap.  This 
condition manifests in spots appearing on various places on 
his body.  The Veteran's wife testified that the Veteran has 
had a recurring skin condition since 1971, which has been 
treated with surgical soap and cream.

Thus, the record establishes that the Veteran was treated for 
a skin disorder while in service and after service.  Because 
of the Veteran's continuing complaints of intermittently 
recurring skin rashes following his return from Vietnam, the 
Board finds that an examination is warranted.  Where the 
claimed disorder (such as a skin rash) is cyclical or 
fluctuating in severity, VA must offer an examination during 
an active stage of the disease.  Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994).  Here, the Board notes that both the 
Veteran and his spouse are competent to attest to the fact 
that he has skin rashes.  Under these circumstances, the 
Board finds that a medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions and a fully stated rationale-is needed to resolve 
the question of whether the Veteran's skin condition is 
directly related to service, or to exposure to herbicides.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the VA should arrange for the Veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the VA should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Columbia, South Carolina dated 
from January 2008 to May 2008.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
VA must obtain all outstanding pertinent treatment records 
from the Columbia VAMC since May 2008, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Accordingly, the case is REMANDED for the 
following action: 

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Columbia, South Carolina 
VAMC since May 2008.  The VA must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  After all available records and/or 
responses have been associated with the 
claims file, schedule the Veteran for a 
VA skin examination, at an appropriate VA 
medical facility, to determine the 
etiology pertaining to any skin disorder 
found.  The entire claims file, to 
include a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.

Based on examination findings and a 
review of the claims file, the examiner 
should note and detail all reported 
symptoms of any disability manifested by 
a skin rash.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of such symptoms 
and state what precipitates and what 
relieves them.  For any skin disorder 
found on examination, the examiner should 
specifically express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any such disorder was incurred in or 
aggravated by the Veteran's service, to 
include as a result of exposure to 
herbicides.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  The report of the examination 
should be associated with the claims 
file.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim for service 
connection, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


